DETAILED ACTION
This office action is in response to a request for continued examination under 37 CFR 1.114 filed on March 18, 2022. 
Claims 3 and 12 have been cancelled.  
Claims 1-2 and 10 have been amended.
Claims 1-2, 4-11 and 13-18 are currently allowed.
With regard to the claim interpretations made previously under 35 USC 112(f),  as applicant has already acknowledged the claim interpretation (see applicant’s remarks filed on March 18, 2022, i.e. on pg. 6, 2nd paragraph), but has not yet amended the claim(s) to avoid such claim interpretations; such claim interpretation under 35 USC 112(f) have been maintained and reproduced below. 
Request for Continued Examination (RCE)
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  “an input unit”, “an acquisition unit”, “an analysis unit”, “a storage unit”, “a determination unit”, “a processing unit” and “a transmission unit” of indep. claim 1 (similarly the step-plus-function of “acquiring, analyzing, determining, executing processing, and transmitting” recited in indep. claim 10), “setting unit”’ of claim 5; and “a learning unit” of claim 7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The following claimed limitations are covered by the structure(s) explained in the “( )”:  “an input unit” (in spec, i.e. in fig. 1, input unit 43), “an acquisition unit”(in spec, i.e. in fig. 1, acquisition unit 11), “an analysis unit” (in spec, i.e. in fig. 1, analysis unit 12), “a storage unit” (in spec, i.e. in fig. 1, storage unit 20), “a determination unit” (i.e. in fig. 1, acquisition unit 13), “a processing unit” (i.e. in fig. 1, processing unit 16) and “a transmission unit” (i.e. in fig. 1, transmission unit 45) of claim 1; “a setting unit”’ of claim 5 (i.e. in fig. 1, setting unit 18); and “ a learning unit” of claim 7 (i.e. in fig. 1, learning unit 14) of the detailed specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the closest prior arts of record, Naito, Mogaki, Suzuki and Yasuoka, do not disclose or suggest fully, among the other limitations, the additional required limitation of “wherein, when a destination different from the candidate is input by the input units, the processing unit causes a display unit to display a notification that the destination input is different from the candidate, the notification being a message or an image”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on March 18, 2022 (i.e. on pg. 6-11 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 2 and 4-9, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 10, the closest prior arts of record, Naito, Mogaki, Suzuki and Yasuoka, do not disclose or suggest fully, among the other limitations, the additional required limitation of “when a destination is input and the destination input is different from the candidate, the processing causes display of a notification that the destination input is different from the candidate, the notification being a message or an image”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on March 18, 2022 (i.e. on pg. 6-11 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 11 and 13-18, the claims are depending from the independent Claim 10, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1-2, 4-11 and 13-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Simske (U.S. Pat/Pub No. 2002/0196479 A1) disclose an invention relates to digital image capture devices, and more particularly, to a system and method of automated scan workflow assignment (see Simske, i.e. para. 1 and etc.).Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675